 1325 NLRB No. 2031On May 5, 1994, Respondent National and Respondent Riversideentered into a compliance stipulation waiving their right to contest
the Board's Order, or the findings of fact or conclusions of law un-
derlying the Order, except as to the amount of backpay due the
discriminatees.2The undenied allegations of the compliance specification and theMotion for Summary Judgment fully support a finding that Respond-
ent NMC Realty is the alter ego of Respondent National Manage-
ment Consultants, Inc. Accordingly, our Order in this proceeding ap-
plies to Respondent NMC as well as the Respondents found liable
in the underlying unfair labor practice proceeding.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.National Management Consultants, Inc. and itsalter ego NMC Realty and 775 & 156-08 River-
side Drive Realty Corp. and Milo Alexanderand Local 32B-32J, Service Employees Inter-
national Union, AFL±CIO. Cases 2±CA±25386and 2±CA±25524July 10, 1998SUPPLEMENTAL DECISION AND ORDERBYMEMBERSLIEBMAN, HURTGEN, ANDBRAMEOn November 24, 1993, the National Labor Rela-tions Board issued a Decision and Order which, inter
alia, ordered National Management Consultants, Inc.
(Respondent National) and 775 & 156-08 Riverside
Drive Realty Corp. (Respondent Riverside) to make
whole Milo Alexander and Raymond Ortiz for loss of
earnings and other benefits resulting from their dis-
charges in violation of the National Labor Relations
Act. (313 NLRB 405 (1993).)A controversy having arisen over the amount ofbackpay due the discriminatees,1on July 31, 1997, theRegional Director for Region 2 issued a compliance
specification and notice of hearing alleging the amount
due under the Board's Order, and notifying the Re-
spondents that they should file a timely answer com-
plying with the Board's Rules and Regulations. Al-
though properly served with copies of the compliance
specification, the Respondents failed to file an answer.By letter dated December 17, 1997, the counsel forthe General Counsel advised the Respondents that no
answer to the compliance specification had been re-
ceived and that unless an appropriate answer was filed
by December 31, 1997, summary judgment would be
sought. The Respondents filed no answer.On June 4, 1998, the Acting General Counsel filedwith the Board a Motion for Summary Judgment, with
exhibits attached. On June 5, 1998, the Board issued
an order transferring the proceeding to the Board and
a Notice to Show Cause why the motion should not be
granted. The Respondents again filed no response. Theallegations in the motion and in the compliance speci-fication are therefore undisputed.2The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board's Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondents, de-
spite having been advised of the filing requirements,
have failed to file an answer to the compliance speci-
fication. In the absence of good cause for the Respond-
ents' failure to file an answer, we deem the allegations
in the compliance specification to be admitted as true,
and grant the Acting General Counsel's Motion for
Summary Judgment. Accordingly, we conclude that the
net backpay due the discriminatees is as stated in the
compliance specification and we will order payment by
the Respondents of the amounts to the discriminatees,
plus interest accrued on the amounts to the date of
payment.ORDERThe National Labor Relations Board orders that theRespondents, National Management Consultants, Inc.
and its alter ego NMC Realty and 775 & 156-08 Riv-
erside Drive Realty Corp., New York, New York, their
officers, agents, successors, and assigns, shall make
whole the individuals and funds named below, by pay-
ing them the amounts opposite their names, plus inter-
est on the backpay due the individuals as set forth in 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The backpay, pension, and annuity amounts set forth are cal-culated through June 30, 1997. Because the Respondents have failed
to offer reinstatement to Alexander and Ortiz, the backpay and bene-
fits continue to accrue.New Horizons for the Retarded, 283 NLRB 1173(1987), and any additional amounts owed the funds as
set forth in Merryweather Optical Co., 240 NLRB1213 (1979), and minus tax withholdings from the
wage payments required by Federal, state, and local
laws:3Milo Alexander$107,895Backpay
5,573 Pension Fund1,971 Annuity FundRaymond Ortiz$84,986Backpay
5,573 Pension Fund1,971 Annuity FundTotal:$207,969.00
Dated, Washington, D.C.July 10, 1998
llllllllllllllllllWilma B. Liebman, Member
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARD